DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 16-25 in the reply filed on November 27, 2021 is acknowledged.  The traversal is on the ground(s) that the antibodies described in WO 01/013947 are not used to generate an immune reaction directed against alpha 1-3-galactose in an individual, and that the antibodies are not even administered to the individual.  This is not found persuasive because WO 01/013947 discloses treating multiple sclerosis via dissociating tissue, treating the tissue with antibodies against 1-3-galactose epitope, and then transplanting the tissue into a human body.  (Emphasis added; See claim 14).  Clearly, the treated tissue will still contain antibodies against 1-3-galactose epitope (which is a compound suitable for generating an immune reaction against 1-3-galactose), which when transplanted will meet each and every limitation of the instantly filed claims.  
Furthermore, Applicants will find an additional 102 rejection below which also defeats unity of invention.
Accordingly, claims 16-30 are pending in the instant application, of which claims 26-30 have been withdrawn from further consideration as being drawn to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 22 recites the limitation "the antibody."  There is insufficient antecedent basis for this limitation in the claim.

2.	Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of eliciting an immune response, does not reasonably provide enablement for preventing demyelinating disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Janssens et al (Brain, Behavior and Immunity  Vol. 45, pp 180-188, 2015) set forth that “Multiple sclerosis is an inflammatory demyelinating disease of the central nervous system, for which current treatments are unable to prevent disease progression.  (Emphasis added; see abstract).
Frothingham (Multiple Sclerosis Prevention: Is It Possible? (healthline.com))  sets forth that “At this point in time, there are no cures for MS.  There are also no proven ways to prevent getting the disease.”  (Emphasis added; see Takeaway).
Given the lack of guidance, lack of working examples, failure of others in the prior art, and the unpredictable nature of the invention, one of skill in the art would be forced into excessive experimentation in order to practice the instantly claimed invention.

3.	Claims 17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 17 and 21-23 recite an improper Markush “selected from the group comprising…”
	Ex parte Markush sanctions claiming a genus expressed as a group consisting of certain specified materials. Inventions in metallurgy, refractories, ceramics, pharmacy, pharmacology and biology are most frequently claimed under the Markush formula but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See Ex parteHead, 214 USPQ 551 (Bd. App. 1981); In reGaubert, 524 F.2d 1222, 187 USPQ 664 (CCPA 1975); In reHarnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980). It is improper to use the term “comprising” instead of “consisting of.” Ex parteDotter, 12 USPQ 382 (Bd. App. 1931). (See MPEP 2173.05(h)). (Emphasis added).
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper et al.
	The claims are drawn to a method for treating and/or preventing a demyelinating disorder of the central nervous system in an individual in need thereof comprising the administration to the said individual of a compound capable suitable for generating an immune reaction directed against α1-3-galactose.
	Kasper et al (US Publication 2010/0311686) disclose of methods of treating multiple sclerosis comprising administering to a subject in need of treatment an effective amount of Bacteroides fragilis capsular polysaccharide A.  (See claim 13).
	Applicants specification (page 5) sets forth that the invention relates to the use of a compound suitable for generating an immune reaction directed against α1-3-galactose.  Applicants specification (page 6) sets forth that the compound can be a carrier presenting the epitope.  Applicants specification further sets forth that the carrier can be a cell, bacterium, or more specifically, Bacteroides fragilis.  (See pages 6-7).
	Accordingly, the disclosure of Kasper et al is deemed to anticipate each and every limitation of the instantly filed claims.


5.	Claim(s) 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzianabos et al.
	The claims are drawn to a method for treating and/or preventing a demyelinating disorder of the central nervous system in an individual in need thereof comprising the 
	Tzianabos et al (US Patent Number 5,679,654) disclose of administering intact B. fragilis mixed with adjuvant.  (See Example 2).
	Applicants specification (page 5) sets forth that the invention relates to the use of a compound suitable for generating an immune reaction directed against α1-3-galactose.  Applicants specification (page 6) sets forth that the compound can be a carrier presenting the epitope.  Applicants specification further sets forth that the carrier can be a cell, bacterium, or more specifically, Bacteroides fragilis.  (See pages 6-7).
	A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition (compound suitable for generating an immune reaction against α1-3-galactose) the properties applicant discloses and/or claims (treats and/or prevents a demyelinating disorder) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, the disclosure of Tzianbos et al is deemed to anticipate each and every limitation of the instantly filed claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 19, 2022